DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the array of 3D articles" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is not clear how “array” is to be distinguished from “arrangement.” Examiner considers the limitation to include the interpretation “an array of 3D articles." 
Claim 15 recites the limitation “the three-dimensional arrangement of the plurality of 3D articles” in lines 4-5. The limitation is indefinite, because it is not clear whether it refers to the “arrangement” recited in Claim 8, to the “array” which precedes it in Claim 15, or whether “arrangement” and “array” are used interchangeably as synonyms within the same claim. Examiner considers the limitation to include an interpretation of referring either to the arrangement in Claim 8 or to the array earlier in Claim 15.

Claim 16 is rejected as depending from rejected Claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zenere (US 2014/0136549) in view of Kulkarni et al. (US 6,558,606).
Regarding Claim 1, Zenere (US’549) teach a three-dimensional printing system (stereolithographic machine) comprising a print engine [0007] and a controller, the controller including a processor coupled to a non-transient memory (computer, [0038]), the non- transient memory storing software instructions (software, [0071, 0083, 0089, 0096]) for designing  a body, the body including: a three-dimensional arrangement of 3D articles that are pairwise coupled together, an individual pair of the arrangement of 3D articles includes a first article (8,80) and a second article (support 3), a curved body (9, 90) couples a first surface of the first article to the second article, the curved body intersects the first surface to define a closed intersection curve that bounds a break surface 7 (Figs. 7, 12; [0103-0104]) with the first surface (Figs. 1-3, 5, 7, 9-12; [0038]).  Alternatively, the body can be considered to include first article (9,90), second article (body 2), and a curved body (8,80), which likewise forms break surface 7 and an angle (see Figs. 7, 12).
US’549 fails to teach explicitly that along the closed intersection curve a surface of the curved body subtends an acute angle. However, Figs. 7 and 12 suggest configurations in which along the closed intersection curve a surface of the curved body subtends an acute angle. Additionally, US’549 suggests that the distance between centers of the ellipsoid or sphere can be adjusted in order to adjust the size 
US’549 fails to teach a controller, the controller including a processor coupled to a non-transient memory, the non-transient memory storing software that when executed by the processor cause the controller to operate the print engine to fabricate the body. Kulkarni et al. (US’606) teach a three-dimensional printing system comprising a print engine (stereolithographic apparatus, including a CAD generator, laser, mirror, elevator, etc.) and a controller including a processor coupled to a non-transient memory (computer and controller subsystem 5), the non-transient memory storing software instructions that when executed by the processor is capable of causing the controller to operate the print engine to fabricate a body, including an object and its support structures (Fig. 1; col. 2, lines 65 
Regarding Claim 2, US’549 teaches that the curved body (9,90) can be an ellipsoid (Abstract).  
Regarding Claim 3, US’549 teaches the curved body can be generally spherical (Abstract) and the closed intersection curve is inherently generally circular (see, for example, Figs.2,3 -- curve of the intersection of two ellipsoids (including spherical ellipsoids).  
Regarding Claim 4, the combination of US’549 in view of US’606 fails to teach explicitly that the acute angle is in a range of 10 to 40 degrees. However, US’549 suggests that the distance between centers of the ellipsoid or sphere can be adjusted in order to adjust the size of a resistant section and breaking surface (Figs. 1-3, 6-7, and 9-12; [0102-0106]. It can be shown that tangents of the circular cross-sections of structures 8, 9 at the point of intersection form an angle that decreases as the distance between the centers increases. For example, two equal size spheres of radius R as suggested in the figures would have tangents forming an obtuse angle of 120 degrees at the intersection when the centers are a distance R apart. As the centers are moved apart, the size (diameter, or thickness) of fracture area 7 decreases, and the angle decreases to 90 degrees when the spheres or ellipsoids intersect at a 45 degree angle with a line connecting the centers of the ellipsoids or spheres and to 0 degrees where the distance between the spheres reaches a maximum of 2R (after this distance, the spheres would not intersect). Thus, the magnitude of the angle reflects the distance between the 
Regarding Claims 5-6, the combination of US’549 in view of US’606 fails to teach that the curved body has a major axis or diameter, the major axis or diameter has a dimension in a range of 0.025 millimeters to 3 millimeters (or in a range of 0.1 millimeters to 1 millimeter, Claim 6). US’549 teaches that the designer can design the shape and size of a joining element of each support to meet needs and characteristics of the material [0041] and to define the degree of quality of the object [0043]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of the combination of US’549 in view of US’606 so that it provides a curved body of the recited size for a given material and/ or to achieve a desired quality of a product to be produced and/ or to adequately support the object until it is desired to break the joining element at its fracture area. Moreover, a change in size is prima facie obvious. MPEP 2144.04.IV.A.
Regarding Claim 7, US’549 teaches an arrangement of 3D articles which can include a large number of articles and a large number of pairwise connections (Fig. 1; [0015]). The combination of US’549 in view of US’606 fails to teach wherein the arrangement of 3D articles includes at least 50 3D articles with at least 40 pairwise connections. The recited number of articles and pairwise connections is prima facie duplication of parts and it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus to be capable of making as many 3D articles with the 
Regarding Claim 17, Zenere (US’549) teach a three-dimensional printing system (stereolithographic machine) comprising a print engine [0007] and a controller, the controller including a processor coupled to a non-transient memory (computer, [0038]), the non- transient memory storing software instructions (software, [0071, 0083, 0089, 0096]) for designing  a body, the body including: a three-dimensional arrangement of 3D articles that are pairwise coupled together, an individual pair of the arrangement of 3D articles includes a first article (8,80) and a second article (support 3), a curved body (9, 90) couples a first surface of the first article to the second article, the curved body intersects the first surface to define a closed intersection curve that bounds a break surface 7 (Figs. 7, 12; [0103-0104]) with the first surface (Figs. 1-3, 5, 7, 9-12; [0038]).  Alternatively, the body can be considered to include first article (9,90), second article (body 2), and a curved body (8,80), which likewise forms break surface 7 and an angle (see Figs. 7, 12).
US’549 fails to teach explicitly that along the closed intersection curve a surface of the curved body subtends an acute angle. However, Figs. 7 and 12 suggest configurations in which along the closed intersection curve a surface of the curved body subtends an acute angle. Additionally, US’549 suggests that the distance between centers of the ellipsoid or sphere can be adjusted in order to adjust the size of a resistant section and breaking surface (Figs. 1-3, 6-7, and 9-12; [0102-0106]. It can be shown that tangents of the circular cross-sections of structures 8, 9 at the point of intersection form an angle that decreases as the distance between the centers increases. For example, two equal size spheres of radius R as suggested in the figures would have tangents forming an obtuse angle of 120 degrees at the intersection when the centers are a distance R apart. As the centers are moved apart, the size (diameter, or thickness) of fracture area 7 decreases, and the angle decreases to 90 degrees when the spheres or ellipsoids intersect at a 45 degree angle with a line connecting the centers of the ellipsoids or spheres 
US’549 fails to teach a controller, the controller including a processor coupled to a non-transient memory, the non-transient memory storing software that when executed by the processor cause the controller to operate the additive manufacturing system to fabricate the body. Kulkarni et al. (US’606) teach an additive manufacturing system (stereolithographic apparatus, including a CAD generator, laser, mirror, elevator, etc.) and a controller including a processor coupled to a non-transient memory (computer and controller subsystem 5), the non-transient memory storing software instructions that when executed by the processor is capable of causing the controller to operate the print engine to fabricate a body, including an object and its support structures (Fig. 1; col. 2, lines 65 through col. 3, line 5; col. 5, lines 22-28, 37-45, 61-62, and 64-67). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the controller for additive manufacturing as in US’549 to include a processor coupled to a non-transient memory, the non- transient memory storing software instructions that when executed by the processor cause the controller to operate the print engine to fabricate the body taught in US’549, because US’549 suggests the design of a body with the recited configuration including a support and break surface, and US’606 teaches an additive manufacturing system, including a controller programmed to build a body and its support(s) from a design.

Regarding Claim 18, US’549 teaches that the curved body (9,90) can be an ellipsoid (Abstract).  
Regarding Claim 19, the combination of US’549 in view of US’606 fails to teach that the curved body has a major axis or diameter, the major axis or diameter has a dimension in a range of 0.025 millimeters to 3 millimeters. US’549 teaches that the designer can design the shape and size of a joining element of each support to meet needs and characteristics of the material [0041] and to define the degree of quality of the object [0043]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the controller of the combination of US’549 in view of US’606 so that it is capable of providing a curved body of the recited size for a given material and/ or to achieve a desired quality of a product to be produced and/ or to adequately support the object until it is desired to break the joining element at its fracture area. Moreover, a change in size is prima facie obvious. MPEP 2144.04.IV.A.
Regarding Claim 20, the combination of US’549 in view of US’606 fails to teach explicitly that the acute angle is in a range of 10 to 40 degrees. However, US’549 suggests that the distance between centers of the ellipsoid or sphere can be adjusted in order to adjust the size of a resistant section and breaking surface (Figs. 1-3, 6-7, and 9-12; [0102-0106]. It can be shown that tangents of the circular cross-sections of structures 8, 9 at the point of intersection form an angle that decreases as the distance between the centers increases. For example, two equal size spheres of radius R as suggested in the figures would have tangents forming an obtuse angle of 120 degrees at the intersection when the centers are a distance R apart. As the centers are moved apart, the size (diameter, or thickness) of fracture area 7 decreases, and the angle decreases to 90 degrees when the spheres or ellipsoids intersect at a 45 degree angle with a line connecting the centers of the ellipsoids or spheres and to 0 degrees where the distance between the spheres reaches a maximum of 2R (after this distance, the spheres would not intersect). Thus, the magnitude of the angle reflects the distance between the .
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zenere (US 2014/0136549).
Regarding Claim 8, US’549 teaches a method of manufacturing a plurality of 3D articles by an additive manufacturing system (stereolithography) (Abstract) comprising: receiving a solid model for an article (data description of an object to be formed); defining a three-dimensional arrangement of a plurality of 3D articles (2, 3, 80, 90) individually based on the solid model that are pairwise coupled together (Figs. 1-3, 6, 7, 9-12), an individual pair of the arrangement of 3D articles includes a first article (8,80) and a second article (support 3), a curved body (9, 90) couples a first surface of the first article to the second article, the curved body intersects the first surface to define a closed intersection curve that bounds a break surface 7 (Figs. 7, 12; [0103-0104]) with the first surface (Figs. 1-3, 5, 7, 9-12; [0038]).  Alternatively, the body can be considered to include first article (9,90), second article (body 2), and a curved body (8,80), which likewise forms break surface 7 and an angle (see Figs. 7, 12); and operating the print engine (stereolithographic machine) to fabricate the arrangement of 3D articles ([0007, 0029]; Claim 12).  
US’549 fails to teach explicitly that along the closed intersection curve a surface of the curved body subtends an acute angle. However, Figs. 7 and 12 suggest configurations in which along the closed intersection curve a surface of the curved body subtends an acute angle. Additionally, US’549 suggests 
Regarding Claim 9, US’549 teaches that the curved body (9,90) can be an ellipsoid (Abstract).  
Regarding Claim 10, US’549 teaches the curved body can be generally spherical (Abstract) and the closed intersection curve is inherently generally circular (see, for example, Figs.2,3 -- curve of the intersection of two ellipsoids (including spherical ellipsoids).  
Regarding Claims 11-12, the combination of US’549 in view of US’606 fails to teach that the curved body has a major axis or diameter, the major axis or diameter has a dimension in a range of 0.025 millimeters to 3 millimeters (or in a range of 0.1 millimeters to 1 millimeter, Claim 12). US’549 prima facie obvious. MPEP 2144.04.IV.A.
Regarding Claim 13, the combination of US’549 in view of US’606 fails to teach explicitly that the acute angle is in a range of 10 to 40 degrees. However, US’549 suggests that the distance between centers of the ellipsoid or sphere can be adjusted in order to adjust the size of a resistant section and breaking surface (Figs. 1-3, 6-7, and 9-12; [0102-0106]. It can be shown that tangents of the circular cross-sections of structures 8, 9 at the point of intersection form an angle that decreases as the distance between the centers increases. For example, two equal size spheres of radius R as suggested in the figures would have tangents forming an obtuse angle of 120 degrees at the intersection when the centers are a distance R apart. As the centers are moved apart, the size (diameter, or thickness) of fracture area 7 decreases, and the angle decreases to 90 degrees when the spheres or ellipsoids intersect at a 45 degree angle with a line connecting the centers of the ellipsoids or spheres and to 0 degrees where the distance between the spheres reaches a maximum of 2R (after this distance, the spheres would not intersect). Thus, the magnitude of the angle reflects the distance between the centers of the ellipsoids or spheres and thus the size of the fracture area, where the angle of the between tangents to 8 and 9 is twice the angle formed by a line connecting the centers of spheres and a radius drawn to a point of intersection. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of the combination of US’549 in view of US’606 so that it is capable of forming a curved body which subtends an acute angle within the recited range with 
Regarding Claim 14, US’549 teaches an arrangement of 3D articles which can include a large number of articles and a large number of pairwise connections (Fig. 1; [0015]). The combination of US’549 in view of US’606 fails to teach wherein the arrangement of 3D articles includes at least 50 3D articles with at least 40 pairwise connections. The recited number of articles and pairwise connections is prima facie duplication of parts and it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus to be capable of making as many 3D articles with the recited number of pairwise connections as need to provide an adequate number of supports of an object, which itself may also be complex.
Allowable Subject Matter
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Zenere (US 2014/0136549) fails to teach an agitator. Mark (US 10,000011) teaches agitating 
Regarding Claim 15, US’549 fails to teach loading an array of 3D articles into an agitation apparatus. Mark (US’011) teaches a process for forming 3d objects by sintering, which is analogous to stereolithography, except with powder instead of liquid, and suggests agitating a large structure in order to break support structures into smaller subsections for easy removal from a chamber in which an object with its supports is made (Fig. 7; col. 6, lines 20-40). US’011 does not teach or suggest combination of steps, including unloading the arrangement (or alternatively, “array”) of 3D articles into an agitation apparatus and operating the agitation apparatus to separate the three-dimensional arrangement of 3D articles into individual 3D articles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swaelens (US 5595703 A) teaches an computerized stereolithographic apparatus and controller for printing 3D articles with supports.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712